DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 
Claim Status

Claims 1-24, and 34 have been canceled.
Claims 25-33 are pending.

Claims 25-33 are under examination.

Withdrawn Rejections

The rejections of claims 25-31 under 35 U.S.C. 35 USC § 102 is withdrawn in view of Applicant’s 

amendments to the claims.

The rejection of claim 31 under 35 U.S.C. 35 USC § 103 is withdrawn in view of Applicant’s 

amendments to the claims.

Priority
This application is a national stage entry (371) of PCT/JP2017/02355 with the international filing date of 06/27/2017, which claims priority from Japanese Application, JP2016-133638, filed 07/05/2016, which is acknowledged.
Claim Objections
Claim 27 is objected to because of the following informalities:  In claim 27, line 3, the phrase "antibody drug" it is not clear whether the "antibody drug" is referring to an antibody drug conjugate or a therapeutic antibody.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In claim 25, line 3, the term “antibody” should be added after the phrase “anti-SIRPα”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 25 is directed at a method for treating a tumor in a patient comprising administering to said patient any anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, and as a result the anti-SIRPα has a direct action on tumor cells of the tumor by inducing antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor and at the same time enhancing the ADCP and ADCC activity of the macrophage against tumor cells of the tumor by inhibiting the binding of CD47 of the tumor cells to SIRPα protein of the macrophage.
Claim 25 recites “an anti-SIRPα antibody”. The claims are therefore directed at a method for treating a tumor in a patient comprising administering to said patient a genus of anti-SIRPα antibodies that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, and as a result the anti-SIRPα has a direct action on tumor cells of the tumor by inducing antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor and at the same time enhancing the ADCP and ADCC activity of the macrophage against tumor cells of the tumor by inhibiting the binding of CD47 of the tumor cells to SIRPα protein of the macrophage. 
The specification only discloses in the working examples, one anti-SIRPα antibody, i.e. anti-SIRPα A (specification page 23),which has a direct action on tumor cells of the tumor by inducing antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor and at the same time enhancing the ADCP and ADCC activity of the macrophage against tumor cells of the tumor by inhibiting the binding of CD47 of the tumor cells to SIRPα protein of the macrophage. The specification further discloses that anti-SIRPα B does not have the claimed function. Therefore, the written description is not commensurate in scope 
Further, the state of the art at the time of the filing of the instant application, Weiskopf (WO 2015/138600 A2, published 9/17/2015) discloses KWAR23, an anti-SIRPα, which binds to extracellular IgV domain of SIRPα and enhances the ADCP and ADCC of other cancer targeting antibodies, without any teachings regarding the direct actions by KWAR23, the anti-SIRPα antibody, itself (Figure 6), in regards inducing antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor. In fact, Andrejeva (Andrejeva G, Capoccia BJ, Hiebsch RR, et al. Novel SIRPα Antibodies That Induce Single-Agent Phagocytosis of Tumor Cells while Preserving T Cells. J Immunol. 2021;206(4):712-721.), specifically discloses that “Several anti-SIRP Abs are in early clinical (BI 765063) or preclinical development (KWAR23, ADU-168, and others), but none of them induce phagocytosis as single agents.” (Introduction, 2nd to last paragraph). Thus the state of the art discloses anti-SIRPα antibodies such as KWAR23, which are antibodies that are an anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage but does not induce phagocytosis by itself. Therefore, the disclosed single antibody (anti-SIRPα antibody A) is not representative number of species for the claimed genus. There is no correlation between the binding of the antibody to IgV domain of SIRPα protein and the function of ADCP and ADCC.
Claim 27 is drawn to a method for treating a tumor in a patient comprising administering to said patient an immune checkpoint inhibitor and/or an antibody drug, in addition to the anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein.
a genus of immune checkpoint inhibitors and/or antibody drugs, in addition to the anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein, wherein the genus of immune checkpoint inhibitors includes a genus of PD-L1 inhibitors, a genus of PD-1 inhibitors, and a genus of CTLA4 inhibitors. 
The term “inhibitor” is interpreted to encompass any compound. Thus, the phrase “immune checkpoint inhibitor”, encompasses compounds that are only defined functionally. The entire genus inhibitors include compounds such as proteins, peptides, small molecules and nucleic acids. 
The specification discloses immune checkpoint inhibitors as an inhibitor for binding between PD-L1 and PD-1, and a CTLA4 inhibitor. The specification further discloses examples of immune checkpoint inhibitors as nivolumab, pembrolizumab, atezolizumab, ipilimumab.  
Since the specification only discloses immune check point inhibitors which are antibodies, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “CTLA4 inhibitor”, “PD-1 inhibitor”, “PD-L1 inhibitor”, and “immune checkpoint inhibitor” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed an antibody that inhibits a checkpoint inhibitor including PD-L1, PD1, and CTLA4 are not representative for the genera of “immune checkpoint inhibitor”, “PD-L1 inhibitor”, “PD-1 inhibitor” and “CTLA4 inhibitor”. The disclosed antibodies cannot be considered representative of the genus because the entire genus of inhibitors include proteins, peptides, small molecules and nucleic acids.
The state of the art regarding immune checkpoint inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than immune checkpoint inhibitors 
Further, the state of the art regarding PD-1/PD-L1 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than PD-1/PD-L1 antibodies (Sun, L., Zhang, L., Yu, J. et al. Clinical efficacy and safety of anti-PD-1/PD-L1 inhibitors for the treatment of advanced or metastatic cancer: a systematic review and meta-analysis. Sci Rep 10, 2083 (2020); Table 1). The state of the art discloses that “further research is required to elucidate the long-term efficacy and safety of anti-PD-1/PD-L1 inhibitors, and also to identify which patients would benefit the most from treatment with these agents” (Discussion; last paragraph), indicating the unpredictability associated with PD-L1 inhibitors.
Further, the state of the art regarding CTLA4 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than CTLA4 antibodies (Seidel JA, Otsuka A, Kabashima K. Anti-PD-1 and Anti-CTLA-4 Therapies in Cancer: Mechanisms of Action, Efficacy, and Limitations. Front Oncol. 2018;8:86. Published 2018 Mar 28.; Table 2). The state of the art discloses that “Although PD-1 and CTLA-4 targeting therapies have been able to increase average life expectancy for cancer patients, mortality remains high among advanced-stage patients, highlighting the need for further innovation in the field.” (Concluding Remarks), indicating the unpredictability associated with CTLA4 inhibitors.
Further, in regards to claim 26, as evidenced by Kang (Kang, T.H., Jung, S.T. Boosting therapeutic potency of antibodies by taming Fc domain functions. Exp Mol Med 51, 1–9 (2019)), “Antibody Fc fragment of anti-SIRPα antibody which still retains the claimed functions, as the fragment encompasses antibodies without the Fc domain.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 

It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Applicant was only in possession of following inhibitors:
the immune check point inhibitor which is an antibody
 the CTLA4 inhibitor which is a CTLA4 antibody;
the anti PD-L1 inhibitor which is an anti-PD-L1 antibody.
the anti PD-1 inhibitor which is an anti-PD-1 antibody.
The anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, and as a result the anti-SIRPα has a direct action on tumor cells of the tumor by inducing antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor and at the same time enhancing the ADCP and ADCC activity of the macrophage against tumor cells of the tumor by inhibiting the binding of CD47 of the tumor cells to SIRPα protein of the macrophage; wherein the anti-SIRPα antibody is anti-SIRPα antibody A (which is an anti-mouse SIRPα rat monoclonal antibody disclosed in J Immunol., 187(5) : 2268-2277 (2011); Instant Specification page 23).
The method according to claim 25, wherein the anti-SIRPα antibody includes any one of a monoclonal antibody, and polyclonal antibody.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiskopf (WO 2015/138600 A2, published 9/17/2015) as evidenced by Mavilio (Natural killer cells and human immunodeficiency virus. In Natural Killer Cells (pp. 481-497). Elsevier Ltd., published 2010) .
Weiskopf discloses an anti-tumor agent, comprising as an active ingredient an anti-SIRPa antibody that molecularly targets an extra cellular IgV domain of SIRPα protein. Weiskopf discloses the following: mice were immunized with the N-terminal IgV domain (residues 1-118) of human SIRPα, hybridomas were obtained, clones that inhibited CD47 binding were further subcloned, and the highest expressing clone, a KWAR23 monoclonal antibody, was selected (paragraph [00142]). Therefore, Weiskopf teaches that KWAR23 binds to the IgV domain of SIRPα (paragraph [0143]; Fig. 1C).
	Weiskopf discloses that Bispecific macrophages enhancing antibodies (BiMEs) enhance ADCP and ADCC compared to the parental cancer-targeting antibodies as shown in Figures 7A-7E. 
Weiskopf discloses a method of inducing phagocytosis in an individual in which the composition containing these monoclonal antibodies is administered at a dose effective for inducing phagocytosis to an individual having a cancer, a solid tumor, leukemia, or lymphoma (Weiskopf, claims 27-29).
Therefore the limitations of a method of enhancing cell-mediated immunity, said method comprising administering to a patient an anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPa protein, thereby enhancing the cell-mediated immunity.

	 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643